         Case 3:20-cv-08527-SK Document 16 Filed 02/18/21 Page 1 of 2


1    Edwin C. Schreiber, SBN 41066
     Eric A. Schreiber, SBN 194851
2    Ean M. Schreiber, SBN 284361
     SCHREIBER & SCHREIBER, INC.
3    16633 Ventura Boulevard, Suite 1245
     Encino, California 91436
4
     Tel: (818) 789-2577
5    Fax: (818) 789-3391

6    Attorneys for Defendant STEVEN LARRY KIMMEL

7

8

9                             UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11

12   RED BRIDGE LAW, P.C.              )              Case No. 3:20-CV-08527
                                       )
13                                     )              NOTICE OF DEATH OF THE
                                       )              DEFENDANT, STEVEN LARRY
14            Plaintiff                )              KIMMEL
                                       )
15       vs.                           )              F.R.C.P. Rule 25(a)
                                       )              Honorable Salie Kim
16   STEVEN LARRY KIMMEL, an individual)              Courtroom C-15th Floor
                                       )
17                                     )
              Defendants               )
18                                     )

19

20         TO: The Above Honorable Court, and the Plaintiff, Red Bridge Law and its attorney of

21   record, Law Offices of James Martinez:

22         PLEASE TAKE NOTICE that the attorney for the Defendant, Steven Larry Kimmel, has

23   been informed that Mr Kimmel passed away within the last several days. This Notice is being

24   given in conformance with F.R.C.P. Rule 25(a).

25   DATED: February 18, 2021          SCHREIBER & SCHREIBER, INC.

26                                     BY: /s/ Edwin C. Schreiber
                                       Edwin C. Schreiber, Attorneys for
27                                     Defendant Steven Larry Kimmel

28
                                       1
               NOTICE OF DEATH OF DEFENDANT STEVEN LARRY KIMMEL
       Case 3:20-cv-08527-SK Document 16 Filed 02/18/21 Page 2 of 2


1                    PROOF OF SERVICE BY ELECTRONIC SERVICE

2
     TE OF CALIFORNIA     )
3    COUNTY OF LOS ANGELES)

4
            I am employed in the County of Los Angeles, State of California. I am over the age
5    of 18 years and not a party to this action; my business address is 16633 Ventura
     Boulevard, Suite 1245, Encino, California 91436.
6
            On February 18, 2021, I served the foregoing document described as NOTICE OF
7    DEATH ETC. on the interested parties in this action by transmitting a true and correct
     copy via Pacer to the person(s) at the email address(ess) set forth below
8
     James Martinez
9    jm@jamesmlaw.net

10
            I declare under penalty of perjury under the laws of the United States, that the
11   above is true and correct.

12                 Executed February 18, 2021, at Encino, California.

13
                                                       /s/ Edwin C. Schreiber
14                                                     Edwin C. Schreiber

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     2
             NOTICE OF DEATH OF DEFENDANT STEVEN LARRY KIMMEL
